Citation Nr: 1728852	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  06-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected right knee surgical scar.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 (TDIU) and April 2016 (right knee scar) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The issue of entitlement to a TDIU is before the Board as part and parcel of issues addressed in the June 2005 rating decision, although such was denied in the first instance in an October 2014 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified at a June 2007 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

The issue of entitlement to a TDIU was previously before the Board in September 2015, when it remanded for further development.  The issue now returns to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal for entitlement to a higher initial rating for service-connected right knee surgical scar, received in March 2017, the Veteran and his representative indicated that the Veteran wanted to attend a live videoconference hearing or an in-person Travel Board hearing at the local RO.  The record does not reflect that the Veteran has been afforded either such hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at local VA offices, a remand of these issues to the RO for the requested hearing is warranted.

The Veteran also seeks entitlement to a TDIU.  As the claim for a TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a proper determination of the ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and request that he clarify his March 2017 request for a Board hearing at the local RO as to whether he desires a video conference hearing or an in-person Travel Board hearing.  Schedule the Veteran for the type of hearing indicated before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedures, unless otherwise indicated. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




